IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-60170
                          Summary Calendar



                     FRANCISCO ANTONIO CASTILLO,

                                          Petitioner,

                               versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A28 343 270)
                        --------------------
                          January 10, 2003


Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Francisco Antonio Castillo (“Castillo”) has filed a petition

for review of a final order of the Board of Immigration Appeals

(“BIA”) affirming the denial of Castillo’s motion to reopen his

deportation proceeding.   Castillo was ordered deported in absentia

on May 13, 1988, when he failed to appear for his deportation

hearing.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
          Contrary to Castillo’s assertion, the BIA did not determine

that the motion to reopen was untimely; the BIA denied the motion

on the basis that Castillo did not establish “reasonable cause” for

his failure to attend the hearing.                    The BIA did not abuse its

discretion in denying the motion.                  See Lara v. Trominski, 216 F.3d

487 (5th Cir. 2000); United States v. Estrada-Trochez, 66 F.3d 733,

735-36 (5th Cir. 1995).                To the extent that the BIA determined that

Castillo’s             request   for   substantive    relief   in   the   form   of   an

adjustment of status was untimely, Castillo asserts only that he

would have filed a timely motion for relief had he been given

proper notice of the deportation order.                   Inasmuch as he has not

shown that the notice was improper, this argument is without merit.

          PETITION DENIED.




G:\screener\02-60170.opn.wpd                   2